
	

113 HR 5268 IH: Preventing Government Printing Overreach Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5268
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Gingrey of Georgia (for himself and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend title 44, United States Code, to prohibit the assembly or manufacture of secure
			 credentials or their component parts by the Government Printing Office.
	
	
		1.Short titleThis Act may be cited as the Preventing Government Printing Overreach Act of 2014.
		2.Prohibiting assembly or manufacture of secure credentials or component parts by Government Printing
			 Office
			(a)Prohibition
				(1)In generalChapter 5 of title 44, United States Code, is amended by adding at the end the following new
			 section:
					
						518.Prohibiting assembly or manufacture of secure credentials or component parts
							(a)ProhibitionExcept to the extent permitted under subsection (b), the Public Printer may not assemble or
			 manufacture any secure credentials or the component parts of any such
			 credential.
							(b)ExceptionsSubsection (a) does not apply to the following activities:
								(1)Stitching security paper into an already assembled eCover for the Department of State, except that
			 nothing in this paragraph may be construed to permit the Public Printer to
			 manufacture a new polycarbonate data page or other secure credential
			 within the ePassport.
								(2)Manufacturing NEXUS and SENTRI cards pursuant to any contract or purchase order which is in effect
			 as of the date of the enactment of this section, but only until the
			 earlier of—
									(A)the date on which the contract expires or the purchase order is filled; or
									(B)December 31, 2015.
									(3)Assembling or manufacturing any secure credentials specifically at the request of the Central
			 Intelligence Agency or the National Security Agency for use in classified
			 programs or activities.
								(4)Manufacturing identification badges for the Presidential Inauguration.
								(c)Secure Credential DefinedThe term secure credential means an identification document which includes component security parts (such as electronic
			 storage capability, semiconductors, antennae, anti-counterfeiting
			 technology, digital watermarks and other digital identifications, and
			 specialized polycarbonate manufacturing) designed to authenticate the
			 document or reduce the risk of the unauthorized replication or alteration
			 of the document..
				(2)Clerical amendmentThe table of sections for chapter 5 of such title is amended by adding at the end the following new
			 item:
					
						
							518. Prohibiting assembly or manufacture of secure credentials or component parts..
				(b)Conforming AmendmentSection 501 of such title is amended—
				(1)by striking and at the end of paragraph (1);
				(2)by striking the period at the end of paragraph (2) and inserting ; and; and
				(3)by inserting after paragraph (2) the following new paragraph:
					
						(3)as provided in section 518..
				
